Citation Nr: 0839181	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for right upper 
extremity numbness.

4.  Entitlement to service connection for histoplasmosis.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder, depression and sleep disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

REPRESENTATION

Appellant represented by:	Francisco E. Mortinez, 
Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from August 1962 to February 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in July 2004 and June 2005 by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran testified at a hearing held at the Denver 
RO in September 2008, before the undersigned Veterans Law 
Judge.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to service 
connection for a back disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current right knee disability was not 
present in service or within one year of his discharge from 
service, and is not attributable to any injury during 
service.

2.  The competent and probative evidence does not establish 
the presence of a current left knee disability.  

3.  The veteran's complaints of right upper extremity 
numbness do not represent a finding of a separate disability, 
inasmuch as it is not productive of chronic impairment and 
has been determined by the evidence of record to be part and 
parcel of nonservice-connected cervical myelopathy.

4.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to Agent 
Orange or other herbicide agent.  However, he is not shown to 
have any disability recognized by law or regulation as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

5.  Histoplasmosis was not manifested during the veteran's 
military service and he has not presented competent medical 
evidence of a nexus between any current histoplasmosis and 
service.  

6.  A claim for service connection for a back disorder was 
denied by the RO in July 1968 and not appealed; the July 1968 
rating action was the last final denial as to that issue on 
any basis before the present attempt to reopen the claim.  

7.  The evidence received since the July 1968 rating decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim for service connection for a back 
disorder, and therefore is material evidence.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  The veteran does not have right upper extremity numbness 
that is proximately due to, aggravated by, or the result of 
his service-connected right arm disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2008); 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

4.  Histoplasmosis was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

5.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Bilateral knee disabilities

Service treatment records (STRs) fail to reveal any 
significant knee disability.  The veteran did not indicate a 
specific knee injury during service, and none is documented.  
Given the opportunity to identify any history or symptoms 
associated with an in-service injury, the veteran reported no 
pertinent complaints during his separation examination in 
1966, and no knee disorders were clinically recorded.  As a 
result, the STRs do not affirmatively establish that a 
chronic disorder involving either knee had its onset during 
military service.

The first documented medical treatment for knee pain did not 
occur until January 1995 when the veteran slipped and fell at 
home injuring his right knee fairly severely.  An 
arthroscopic procedure was performed on the right knee a 
month later.  

During VA examination in March 2004, the examiner noted the 
veteran had a history of chronic right knee pain with both 
traumatic arthritis and lateral meniscal injury status post 
repair.  The examiner concluded that it was more likely than 
not that the traumatic arthritis was related to a parachuting 
injury, but that the veteran's meniscal injury occurred in 
1995 when he suffered a fall.  However, the VA physician 
indicated that no review of the claims file had been 
undertaken, so the opinion is based in significant part on 
the history provided by the veteran rather than on the 
objective medical evidence, particularly STRs.  In addition, 
the VA opinion does not reflect knowledge of the veteran's 
entire history, since it did not address the lack of 
documented complaints during service and failed to account 
for the hiatus in the medical record from 1966 to 1995.  

The veteran underwent VA examination in May 2005.  The 
examiner reviewed the claims file in its entirety, and 
provided a detailed history of service and post-service 
symptoms, and reviewed previous clinical findings.  He noted 
the veteran's reported history of knee injuries during 
parachute jumps, which required a period of hospitalization.  
However, the examiner noted that review of service records 
did not support that claim.  The examiner also noted the 
veteran's history of post-service right knee injury in 1995.  

Examination of the left knee was normal, with the examiner 
concluding that there was insufficient evidence to warrant a 
diagnosis of a chronic musculoskeletal condition or residuals 
thereof.  

The clinical impression with respect to the right knee was 
lateral meniscus tear, status post resection of the anterior 
horn with radiological findings and complaints of painful 
motion.  The examiner noted there was no documentation in the 
claims file of a bilateral knee injury with prolonged 
hospitalization which occurred during parachuting as alleged 
by the veteran.  Furthermore at the time of his right knee 
injury in 1995, the veteran told the examining physician that 
he had no prior injuries to that knee.  The examiner 
explained that there was no chain of evidence of persistent 
symptoms, medical evaluation or treatment from the time of 
service discharge in 1966 until the injury in 1995.  He 
concluded that the veteran's current right knee condition was 
not caused by his parachute jumping while in service, but 
rather was caused by the acute meniscal injury he sustained 
in 1995.  

With respect to the left knee, service connection is not 
warranted.  Here, the primary impediment to a grant of 
service connection is the absence of medical evidence of a 
diagnosis.  Treatment records, show few, if any, references 
to left knee pain, with no objective clinical evidence of a 
disability to account for the symptoms.  In addition the 2005 
VA examiner did not indicate any identifiable pathology 
involving the left knee.  While the Board does not dispute 
that the veteran may experience various symptomatology, there 
is no objective clinical confirmation that he suffers from an 
actual disability.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  

Likewise, service connection is also not warranted for a 
right knee disability.  Although the 2004 VA opinion tends to 
support the veteran's contention that his currently diagnosed 
right knee disability is related to service, it has limited 
probative value, because it does not address the lack of 
documented injury or complaints during service, and does not 
account for the lengthy gap in the medical record from 1966 
to 1995.  Therefore, that medical opinion, in context, is 
merely the recordation of the history as related by the 
veteran, and does not represent a probative medical 
conclusion or opinion by the author.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (factors for assessing probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).

The Board recognizes that such opinions cannot be rejected 
solely because they are based upon history supplied by the 
claimant, but the critical question is whether it is credible 
in light of all of the evidence of record.  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran which formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  Here, in light of 
the opining physician's reliance upon history of in-service 
events in the 1960's, without evidence or analysis of events 
in the years after service, it does not provide any more than 
a speculative nexus between service and the veteran's post-
service right knee problems.  Therefore, the 2004 VA medical 
opinion, while not discounted entirely, is entitled to less 
evidentiary weight.  

In contrast, the opinion offered by the 2005 VA examiner is 
the highly persuasive, as it was based on a review of the 
claims folder, included detailed reasons and bases for the 
opinion offered, and refers to specific medical history to 
support the conclusion reached.  Because the VA examiner 
reviewed the veteran's complete claims file (including STRs), 
he was able to fully consider and comment upon all the 
evidence currently of record in expressing his opinion.  

The only other evidence submitted in support of the claim 
consists of lay statements and the veteran's testimony given 
at his September 2008 Board hearing.  At the hearing, the 
veteran essentially reiterated previously submitted 
information consistent with history and complaints made 
during the course of this appeal.  However, the Board finds 
the veteran's actual STRs are more probative than his 
statements as to the incurrence of knee injuries during 
service.  Even when assuming he sustained some type of in-
service knee injuries, the Board finds it much more 
reasonable to conclude that they were acute and transitory, 
given that the STRs note no description of the type of 
injuries that the veteran now describes, and post-service 
medical records are negative for complaints, findings, or 
treatment of knee pain, until almost 30 years after active 
duty.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a veteran's 
version of events from the past may be of limited credibility 
and probative value in the absence of medical records showing 
treatment for the claimed disorder).  In summary, there is no 
evidence beyond the veteran's own statements that his current 
right knee disability had its onset during service, and 
records which would be expected to corroborate his account, 
i.e., the STRs, do not do so.  Thus, despite the sincerity of 
the veteran's appellate assertions, this contrary evidence 
significantly reduces the probative weight to be assigned to 
his testimony.  

In short, greater probative weight is placed on (1) the 
veteran's STRs, which are negative for complaints, findings 
or treatment for knee injuries; and (2) the post-service 
medical reports which are silent for any complaints or 
treatment for many years after the veteran's separation from 
service; and (3) the 2005 VA medical opinion based on review 
of the veteran's claims file.  Owens v. Brown, 7 Vet. 
App. 429 (1995) (opinions offered by examiners based on a 
review of all the evidence on file is considered to be an 
important factor in reaching an informed opinion).  

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Right upper extremity numbness

With regard to this claim, service connection is in effect 
for degenerative joint disease of the right shoulder, status 
post injury right arm with ruptured right biceps muscle, post 
operative, rated as 30 percent disabling.  The veteran's main 
contention is that he has developed right upper extremity 
numbness secondary to the service-connected right arm 
disability.  

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2008).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as the baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by service-connected condition), 
in comparison to the medical evidence establishing the 
current level of severity of the nonservice-connected disease 
or injury.  These findings as to baseline and current levels 
of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).

Because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 
C.F.R. § 3.310 in effect before the revision, as this version 
favors the veteran.  See generally VAOPGCPREC 7-03 and 
VAOPGCPREC 3-00.

STRs show that in February 1964 the veteran was treated for a 
ruptured right biceps muscle, which was surgically repaired 
with good results.  In August 1964, he sustained injury to 
his right elbow.  X-rays were negative for fracture and 
diagnosis of contusion was made.  During the remaining two 
years of service, there were no significant findings reported 
and no evidence of additional follow-up evaluation which 
would provide a basis for a current diagnosis of a chronic 
disability.  At separation in February 1966, the physician 
noted the veteran's right arm scar, but provided no further 
summary or elaboration.  Thus, it appears that any pertinent 
complaints the veteran may have had regarding right upper 
extremity numbness had resolved.  Service connection was 
subsequently established for a right arm injury with ruptured 
biceps muscle, postoperative.  

While post-service medical evidence shows evaluation for 
right upper extremity numbness, it fails to indicate that the 
veteran's service-connected right arm disability played a 
significant role in the development or worsening of it.  The 
first clinical evidence of right upper extremity numbness was 
in March 2004.  At that time the veteran underwent 
neurological evaluation in part for complaints of right sided 
pain extending from the neck into the right thoracic region.  
The clinical impression was cervical cord myelopathy with 
increased tone of the right upper and lower extremity and 
decreased sensation of the right upper and lower extremity.  

To that end, the Board finds that there is no medical basis 
for holding that the right upper extremity numbness and the 
service-connected disability, i.e., right arm muscle injury 
residuals, are related.  The March 2004 medical report 
provides an opinion, consistent with the veteran's medical 
history and uncontroverted by any other medical evidence of 
record.  Further the veteran has not brought forth any 
medical evidence that would suggest a nexus between the right 
upper extremity numbness and the service-connected right arm 
disability.  Thus, the Board finds that there is no medical 
basis for holding that they are related.  This refutes any 
grant of service connection on the basis of the judicial 
precedent in Allen, which would be permitted if any service-
connected disability were causing aggravation of a non 
service-connected disability, a relationship which must be 
shown by professional evidence.

To the extent that the veteran is claiming service connection 
on a direct basis, no medical examiner has associated his 
right upper extremity numbness to an event during service and 
the post-service medical records do not otherwise establish a 
nexus in this regard.  See Hickson, supra.

The Board also acknowledges that the veteran was not 
specifically examined for the purpose of addressing his right 
upper extremity numbness; however, given the facts of this 
case a VA examination is not required.  VA's duty to provide 
a medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

There is no credible, competent evidence indicating that 
right upper extremity numbness may be associated with service 
or service-connected disability.  Also because the evidence 
of record is sufficient to make a decision on the claim, VA 
is not required to provide the veteran with a medical 
examination absent a showing by the veteran of a current 
disability and an indication of a causal connection between 
the claimed disability and service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).

The preponderance of the evidence is against this claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Histoplasmosis

The veteran contends that he developed histoplasmosis as a 
result of herbicide exposure in service.  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2008).  

The veteran's DD Form 214 discloses he served on active duty 
in the Republic of Vietnam during the Vietnam era, and 
therefore is presumed to have been exposed to Agent Orange.  
Beyond those facts, however, there is no medical evidence of 
record that supports a claim for service connection.  While 
certain disorders are included among the listed disabilities 
under 38 C.F.R. § 3.309(e), histoplasmosis is not.  Thus, the 
presumption afforded under 3.309(e) cannot provide the basis 
for a grant of service connection.  Without the benefit of 
the presumptive provisions of sections 3.307 and 3.309, the 
veteran must submit competent medical evidence establishing a 
connection between the presumed exposure to herbicides in 
Vietnam and histoplasmosis.  

The veteran's STRs are entirely negative for complaints or 
findings suggestive of histoplasmosis.  At separation in 
February 1966 chest X-ray was within normal limits and 
clinical evaluation of the chest and lungs was normal.  

The medical evidence tends to establish that the veteran 
developed this condition after his separation from service.  
The earliest recorded medical history places the presence of 
histoplasmosis in 1993, almost 30 years after the veteran's 
service discharge in 1966.  At that time a chest X-ray showed 
bilateral lung nodules with marked increased density, 
consistent with granulomata.  The examiner noted the nodules 
were likely from histoplasmosis in the veteran's remote past, 
for which the veteran skin-tested positive.  A February 1995 
chest X-ray showed the pulmonary vasculature was normal and 
the lungs and costophrenic sulci were clear with no evidence 
of active disease.  Neither examiner linked the 
histoplasmosis to military service and no additional post-
service medical records that discuss the etiology of the 
veteran's histoplasmosis have been obtained and associated 
with the claims folder.  

Here, the absence of evidence of histoplasmosis in the STRs 
or of persistent symptoms between separation from active 
service along with the first evidence of a disability many 
years later constitutes negative evidence tending to disprove 
the assertion that the veteran was disabled from any disease 
or injury during service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  In addition, the record is negative for a medical 
opinion linking the claimed histoplasmosis to military 
service.  See Hickson, supra.

The Board also acknowledges that the veteran was not 
specifically examined for the purpose of addressing his 
histoplasmosis claim; however, given the facts of this case a 
VA examination is not required.  VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

There is no credible, competent evidence indicating that 
histoplasmosis may be associated with service.  Also because 
the evidence of record is sufficient to make a decision on 
the claim, VA is not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
current disability and an indication of a causal connection 
between the claimed disability and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and it must be denied.  38 
U.S.C.A. § 5107 (West 2002).  


II.  New and Material Evidence - Back disorder

In July 1968, after reviewing the veteran's STRs, the RO 
denied the claim for service connection for back disorder 
because a current diagnosis was not of record.  The veteran 
did not appeal the decision.  Thus, the claim became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  
In 2003, he filed a claim, seeking to reopen the matter.  

Applicable law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the July 1968 
RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The RO's current denial in this case is predicated upon the 
fact that new and material evidence had not been submitted to 
reopen the claim.  Therefore, any "new" evidence would have 
to at the very least show evidence of a current back 
disorder.  

Since the July 1968 RO decision, new and material evidence 
has been submitted.  Of record is a March 2004 private 
neurological report which shows the veteran was evaluated for 
complaints of right sided pain from the lumbar region into 
the right lower extremity.  It was noted that this history 
was most consistent with chronic lumbar 
radiculitis/radiculopathy of the right lower extremity, 
possible L4.  Also of record is a March 2004 VA examination 
report which noted the veteran had a history of significant 
traumatic spine injury due to parachute jumps as a result of 
his duties as a paratrooper during service.  As such, the 
evidence is new, in the sense that it was not of record when 
the RO denied the claim and it is material, particularly, in 
view of the less stringent standard for materiality set forth 
in Hodge.  That is, it is material because it addresses the 
fundamental requirements for service connection - namely, 
evidence of current diagnoses and of a possible correlation 
to his military service, overcoming the primary reason the RO 
previously denied the claim.  

Thus, the back claim will be reopened and development will be 
separately conducted.

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in September 2003, October 2004, 
and February 2005, which fully addressed the notice elements 
and was sent prior to the initial RO decisions in this 
matter.  The letters informed the veteran of what evidence 
was required to substantiate the claims and of the veteran's 
and VA's respective duties for obtaining evidence.  Although 
no longer required, the veteran was also asked to submit 
evidence and/or information in his possession to the RO.  The 
RO also sent him letters in March 2006 and February 2008 
informing him of the information required by Dingess, supra.  
Moreover, the veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained medical opinions where necessary.  The RO has 
also attempted to obtain the veteran's Social Security 
Administration reports, but the searches were unsuccessful.  
See February 2008 SSA National Records Center Reply.  Thus, 
it appears that all obtainable evidence identified by the 
veteran relative to the claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for right upper extremity numbness is 
denied.

Service connection for histoplasmosis is denied.

As new and material evidence has been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
a back disability is reopened.  The appeal is allowed to this 
extent only.


REMAND

In view of the determination that the veteran's claim of 
service connection for a back disorder is reopened, the Board 
finds that additional development is necessary before a 
decision on the merits of the claim can be reached.

In this case, the veteran's duties as a paratrooper during 
service and subsequent development of back symptomatology 
raise significant medical questions regarding the onset of 
any disability.  There are no post service treatment records 
that sufficiently address the question of whether the veteran 
has a back disorder that had its onset during service.  
Moreover, the post-service evidence fails to address the 
importance, or lack thereof, regarding any intercurrent 
injury in 1995.  As such, a VA examination is needed to 
determine whether he has the claimed disabling disability 
and, if so, whether it is related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the psychiatric issue, the veteran has 
indicated that he wants to file a claim for service 
connection for PTSD.  This matter has not been adjudicated by 
the RO.  At his Travel Board hearing in September 2008, the 
veteran adamantly maintained that his claim for service 
connection for depression and a sleep disorder, which is ripe 
for Board review, should have been developed as a claim for 
PTSD.  He, through his representative, then argued that his 
PTSD is "inextricably-intertwined" with the 
depression/sleep disorder claim.  Although without a 
perfected appeal, the PTSD issue is not properly before the 
Board, for the sake of efficiency and since the veteran's 
intent is clearly to achieve service connection for all of 
his psychiatric symptomatology, which he identifies as PTSD, 
the Board finds that the current claim for service connection 
for depression/sleep disorder will be recharacterized so as 
to include the unadjudicated PTSD component.  As noted on the 
title page of this decision, the Board has recharacterized 
these matters consistent with the veteran's appellate 
assertions, and below additional development is needed.  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the veteran 
additional VCAA notice with regard to 
the back and psychiatric claims, such 
as providing the veteran with updated 
notice of what evidence has been 
received and not received by VA, as 
well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159. 

2.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided treatment for 
back and psychiatric disorders since 
service discharge.  After he has signed 
the appropriate releases, those records 
that are not already in the claims folder 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the records identified by 
the veteran are unavailable, a notation 
to that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review. 

3.  The veteran should also undergo an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current back disorder.  The claims folder 
must be made available to the examiner(s) 
for review of the case, and the 
examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.

a.  The examiner should discuss the 
nature and extent of any back 
disorder and then set forth the 
medical probability that any 
disability is traceable to any 
incidents, symptoms, or treatment 
the veteran experienced or 
manifested during service.  
Specifically, the examiner should 
address any complaints during 
service as the possible onset of a 
current back disorder.

b.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of a back 
disorder developed while the veteran 
was in service, within one year 
following his separation from 
service in 1966, or is in any way 
related to events of service.  If 
the veteran's current back disorder 
cannot be regarded as having been 
related to service, the examiner 
should specifically indicate so.  

4.  By written correspondence, advise the 
veteran that while it is the 
responsibility of VA to obtain sufficient 
evidence to render an informed decision 
in a case, the Court has held that VA's 
duty to assist the veteran in developing 
the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  
Accordingly, he is advised to present at 
any scheduled VA examination in a 
courteous and cooperative manner, and 
that failure to cooperate so that 
pertinent information with regard to his 
claim can be obtained might adversely 
affect his appeal.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); 
see also 38 C.F.R. § 3.655 (2008).

5.  Accomplish any development deemed 
appropriate with respect to the 
recharacterized claim of entitlement to 
an acquired psychiatric disorder, to 
include PTSD, depression and a sleep 
disorder. 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims remanded herein 
by evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
If the benefits sought on appeal remain 
denied, furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


